People v Lewis (2014 NY Slip Op 07454)





People v Lewis


2014 NY Slip Op 07454


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


13387 8989/98

[*1] The People of the State of New York, Respondent,
vGil Lewis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Gregory Carro, J.), rendered May 16, 2012, as amended May 31 and June 14, 2012, resentencing defendant, as a second felony offender, to an aggregate term of 23 years to life, and imposing an aggregate term of 5 years' postrelease supervision as to certain convictions, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK